UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4914



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


JUDITH D. WARD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
District Judge. (3:07-cr-00030-JPB)


Submitted:   March 17, 2008                 Decided:   April 3, 2008


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Kevin D. Mills, MILLS & WAGNER, PLLC, Martinsburg, West Virginia,
for Appellant. Sharon L. Potter, United States Attorney, Paul T.
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Judith D. Ward appeals her conviction and sentence of

eighteen months’ incarceration following her guilty plea to five

counts of aiding in the preparation of a fraudulent tax return, in

violation of 26 U.S.C. § 7206 (2000).         On appeal, Ward’s attorney

filed a brief in accordance with Anders v. California, 386 U.S. 738

(1967), questioning whether her appellate waiver is valid and

enforceable, whether her sentence was unreasonable, whether her

counsel provided ineffective assistance, and whether the district

court erred by accepting Ward’s guilty plea, but concluding there

are no meritorious issues for review.         Although Ward was informed

of her opportunity to file a pro se supplemental brief, she has not

done so.   After a thorough review of the record, we dismiss in part

and affirm in part.

             A defendant may waive the right to appeal if that waiver

is knowing and intelligent.        United States v. Amaya-Portillo, 423

F.3d 427, 430 (4th Cir. 2005).        To determine whether a waiver is

knowing and intelligent, this court examines the totality of the

circumstances,     including   the    accused’s   experience,     conduct,

educational background, and familiarity with the terms of the plea

agreement.     United States v. General, 278 F.3d 389, 400 (4th Cir.

2002).     Generally,   if   the   district   court   fully   questioned   a

defendant regarding the waiver of his right to appeal during the

Rule 11 colloquy, the waiver is both valid and enforceable.            See


                                    - 2 -
United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005); United

States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).                  The

question of whether a defendant validly waived her right to appeal

is a question of law that this court reviews de novo.                United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).           Our review of

the record leads us to conclude that Ward knowingly and voluntarily

waived the right to appeal the reasonableness of her sentence.

Thus, we dismiss this part of Ward’s appeal.

          However, an appellate waiver does not preclude appeals

from the denial of a motion to withdraw a guilty plea based on

ineffective assistance of counsel or claims concerning a violation

of the Sixth Amendment right to counsel in proceedings following

the guilty plea.      Johnson, 410 F.3d at 151.         Nevertheless, we

conclude that any claim of ineffective assistance of counsel Ward

wishes to pursue must be brought in a collateral proceeding under

28 U.S.C. § 2255 (2000) because ineffective assistance does not

conclusively appears on the face of the record.                 See United

States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir. 1991).            Further,

we have reviewed the record and find the district court complied

with the mandates of Rule 11 in accepting Ward’s guilty plea.

          We have examined the entire record in this case in

accordance   with   the   requirements   of   Anders,   and    we   find   no

meritorious issues for appeal. Accordingly, we dismiss in part and

affirm in part.     This court requires counsel inform his client, in


                                 - 3 -
writing, of her right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, counsel may move in this court for leave to withdraw

from representation.   Counsel’s motion must state that a copy of

the motion was served on the client.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                 DISMISSED IN PART;
                                                   AFFIRMED IN PART




                                - 4 -